Citation Nr: 1436687	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  08-12 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating for hepatitis C, rated as 20 percent disabling prior to October 20, 2011 and as 60 percent disabling thereafter.
  
2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The Veteran had active duty service from May 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, granted service connection and assigned an initial 20 percent rating for hepatitis C, effective November 2005.  The Veteran appealed the initial rating.  This matter was remanded in September 2011 for further development.  

In a November 2012 rating decision, the Appeals Management Center (AMC) increased the rating to 60 percent, effective October 20, 2011.  Although an increased rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35 (1993).  

A separate claim for a TDIU that was received in July 2012.  In November 2013, a Decision Review Officer (DRO) denied the Veteran's TDIU claim.  In a July 2014 statement, the Veteran's representative noted the Veteran's disagreement with that decision.  Normally, this would require the Board to remand for the issuance of a statement of the case.  See Manlincon v. West, 12, Vet. App. 238 (1999).  However, this issue is part of the increased rating claim as the Veteran's representative asserted in the July 2014 statement that a TDIU is warranted in light of the service-connected hepatitis C.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, if it remains denied after RO consideration, a remand for a supplemental statement of the case is required. 
	
The appeal also originally included the issues of service connection for hearing loss and tinnitus; however, these benefits were granted by rating decision in 
November 2012 and are therefore no longer in appellate status.	

The issues of entitlement to service connection for traumatic brain injury and a lung disorder been raised by the record (specifically, in a statement received in September 2013), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A September 2013 VA mental health record indicates that the Veteran is in receipt of Social Security Administration (SSA) benefits.  Although the Veteran is 65 years old, it is unclear whether he is receiving benefits due to his age or disability.  If the latter, it is unclear what disabilities (whether related to service or not) were the basis of any determination.  On remand, attempts should be made to determine whether the Veteran is in receipt of SSA disability benefits and if so, to obtain any documents related to the SSA award.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); 38 U.S.C.A § 5103A(c)(3).

Regarding the TDIU issue, recent medical evidence shows the Veteran was working part-time as a seasonal truck driver, but felt his service-connected disabilities affected his ability to work.  October 2013 VA examination reports include opinions as to the effect of his service-connected hearing loss, tinnitus, and hepatitis C disabilities.  There is no specific opinion addressing PTSD or the combined effect of the service-connected disabilities.  

VA regulations do not require one all-encompassing examination prior to adjudication of a TDIU claim; however, this Veteran has multiple service-connected disabilities and the rating for PTSD was recently increased (see November 2013 rating decision).  On remand, a single examination should be scheduled to obtain an opinion as to whether the service-connected disabilities render the Veteran unable to secure and maintain substantially gainful employment.  Geib v. Shinseki, 773 F.3d 1350 (Fed. Cir. 2013).   

In light of the remand reasons above, updated treatment records should be obtained.  The most current treatment report of record is from September 2013. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any and all SSA and medical records related to any application for disability benefits filed by the Veteran.

2.  Obtain the names and addresses of all medical care providers who treated the Veteran for hepatitis C since September 2013.  After securing the necessary release, obtain these records and updated VA treatment records.  

3.  After completion of the foregoing, the claims folder should be referred to an appropriate medical professional to offer an opinion as to whether the Veteran's service-connected disabilities render him unemployable.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities (hepatitis C, PTSD, tinnitus and bilateral hearing loss), either singly or taken together, render him unable to secure or follow a substantially gainful occupation versus marginal employment.

Detailed rationale is requested for the opinion provided. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the increased rating claim and determine whether a TDIU is warranted.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board, if in order, for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



